Exhibit 10.1
 
SETTLEMENT AGREEMENT AND
RELEASE OF ALL CLAIMS




1.          The Parties.  This Settlement Agreement and Release of All Claims
("Agreement") is entered into between MATTHEW P. DEINES (hereinafter referred to
as "Mr. Deines" and/or the "Employee") and SOUND COMMUNITY BANK, including, past
and present, its subsidiary, parent and affiliated corporations (collectively
referred to herein as the "Bank" and/or the "Employer").


2.          Purpose.  Mr. Deines has been employed by the Bank as its Executive
Vice President and Chief Financial Officer.   The purpose of this Agreement is
to set forth the terms of Mr. Deines' separation from service from the Bank.  By
agreement of the Bank and Mr. Deines, the effective date of his separation will
be March 31, 2018 (the "Separation Date").


3.          Considerations.


3.1            If the Employee signs and returns this Agreement and does not
revoke this Agreement as provided in Section 9 below, then the Employee will
receive severance in the form of salary continuation payments at his current
annual base salary for the period beginning the day after the Separation Date
and ending on December 31, 2018, provided that any salary continuation payments
for the period from July 1, 2018 through December 31, 2018 (the "Mitigation
Period") shall be reduced by the amount of any compensation that the Employee
earns from a subsequent employer for services rendered during the Mitigation
Period. The salary continuation payments shall be made in accordance with the
Bank's normal payroll practice and shall be subject to ordinary deductions and
withholdings.


3.2          If the Employee signs and returns this Agreement and does not
revoke this Agreement as provided in Section 9 below, then the Bank will
continue to provide, at the Bank's expense, medical insurance coverage as
currently in effect for Mr. Deines, his spouse and any covered dependents until
the earlier of (a) December 31, 2018 or (b) the date the Employee obtains
employment by another employer (provided that the Employee is entitled under the
terms of such employment to benefits substantially similar to those described in
this Section 3.2). Following the cessation of such coverage by the Bank, the
Employee will be entitled to continue his coverage under the Consolidated
Omnibus Budget Reconciliation Act ("COBRA"), at his own expense, to the extent
permitted by COBRA.  Nothing in this Agreement shall constitute a guarantee of
COBRA continuation coverage or benefits.  The Employee shall be solely
responsible for all obligations in electing COBRA continuation coverage and
taking all steps necessary to qualify for such coverage.


3.3          The Employee shall receive a lump sum payment for his accrued but
unused vacation leave as of his Separation Date, with such lump sum to be paid
in the Bank's April 5, 2018 payroll.


3.4          The Employee shall be entitled to exercise his currently vested
stock options for 7,979 shares of common stock of Sound Financial Bancorp, Inc.
(the "Corporation") in accordance with the terms of such options.  All stock
options and restricted stock awards which are unvested as of the Employee's
Separation Date shall be forfeited.
 
 

--------------------------------------------------------------------------------

 

 
3.5          The Employee shall be entitled to receive his vested benefits under
the Bank's Employee Stock Ownership Plan, 401(k) Plan and Deferred Compensation
Plan in accordance with the terms of such plans.


3.6          The Employee acknowledges and agrees that his Amended and Restated
Change of Control Agreement dated June 21, 2016 with the Corporation and the
Bank shall be terminated as of his Separation Date and shall have no further
force or effect after the Separation Date. The Employee acknowledges that no
other sums of money are owed by the Employer and that the sums paid to him under
this Agreement are adequate consideration for the release of claims in Section 4
and the non-solicitation provisions in Section 6 that he is agreeing to upon his
execution of this Agreement.


3.7          The Employee agrees to the release of claims as set forth
hereinafter.


4.          General Release.


4.1          In consideration for the above, and all of the terms of this
Agreement, the Employee, with the intention of binding himself and his heirs,
executors, administrators, agents, representatives and assigns (hereinafter the
"Releasors"), does hereby release, remise and forever discharge Sound Financial
Bancorp, Inc. and Sound Community Bank, and each of their parents, subsidiaries,
affiliates, related entities, predecessors, successors, assigns, and each of the
current and former employees, officers, directors, executives, members,
trustees, representatives, agents, shareholders, attorneys, investors and
insurers of any of the foregoing entities and each of their heirs, successors,
executors and administrators and all persons acting by, through, under and/or in
concert with any of them (hereinafter the "Releasees") of and from any and all
claims, demands, causes of action, actions, rights, damages, judgments, costs,
compensation, suits, debts, dues, accounts, bonds, covenants, agreements,
expenses, attorneys' fees, damages, penalties, punitive damages and liability of
any nature whatsoever, in law or in equity or otherwise, which any of the
Releasors have had, now have, shall or may have, whether known or unknown,
foreseen or unforeseen, suspected or unsuspected, by reason of any cause, matter
or thing whatsoever, from the beginning of the Employee's employment with the
Bank to the date the Employee signs this Agreement, including those relating to
or arising out of the Employee's  employment or affiliation with the Bank, the
terms and conditions of such employment or affiliation, and the termination of
that employment or affiliation.
4.2          By the general release set forth in this Section 4, the Employee
acknowledges that he is giving up all claims relating to or arising out of his
employment or affiliation with the Bank, the terms and conditions of such
employment or affiliation, and the termination of that employment or
affiliation, including but not limited to claims for breach of contract or
implied contract, wrongful, retaliatory or constructive discharge, negligence,
misrepresentation, fraud, detrimental reliance, promissory estoppel, defamation,
invasion of privacy, impairment of economic opportunity, tortious interference
with contract or business relationships, intentional or negligent inflection of
emotional distress, any and all other torts, and claims for attorneys' fees, as
well as the following statutory claims described below.
4.3          The Employee further acknowledges that various local, state and
federal laws prohibit discrimination based on age, gender, sexual orientation,
race, color, national origin, religion, disability, and handicap or veterans
status.  These include, but are not limited to, Title
 
2

--------------------------------------------------------------------------------

 
 
VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871, and
the Civil Rights Act of 1991 (relating to gender, national origin, religion,
race and certain other kinds of job discrimination); the Pregnancy
Discrimination Act; the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act (relating to age discrimination in employment);
the Rehabilitation Act of 1973 and the Americans with Disabilities Act (relating
to disability discrimination in employment); and the Washington State Law
Against Discrimination (RCW 49.60).  The Employee also understands and
acknowledges that there are various federal and state laws governing benefit
issues, wage and hour issues, and other employment issues, including, but not
limited to, the Employee Retirement Income Security Act (excluding claims for
vested benefits), the Sarbanes-Oxley Act of 2002, the National Labor Relations
Act, the Fair Labor Standards Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, wage and hour
laws, whistleblower laws and other laws.
4.4            The Employee acknowledges that he is giving up any claims he may
have under any of the statutes or laws referenced in this Section 4 and under
any other federal, state or municipal statute, ordinance, executive order or
regulation relating to discrimination in employment, wage and hour issues, or in
any way pertaining to employment relationships.  The Employee also understands
and acknowledges that he is giving up any and all claims for benefits  not
covered by Section 3 of this Agreement including, but not limited to, life
insurance, accidental death and disability insurance, sick leave or other
employer provided plans or programs; claims for bonuses or other distributions
of income or profit; claims for reimbursement; claims for wages; claims for
vacation or other leave time; claims relating to retirement, pension and/or
profit-sharing plans (excluding claims for vested benefits under the Bank's
Employee Stock Ownership Plan and 401(k) Plan, as well as vested rights (if any)
to stock options); claims for group health insurance coverage (excluding claims
for continued medical insurance coverage and COBRA continuation coverage as
detailed in Section 3.2 above); or any other claims. The Employee understands
and acknowledges that this general release applies to all such
employment-related claims that he now has or may have had to the date he signs
this Agreement (except as specifically provided otherwise herein) under any and
all applicable federal, state, municipal, county or local laws, ordinances and
regulations and any common law claims now or hereinafter recognized.
4.5          The Employee further agrees that neither the Employee nor anyone on
his behalf shall or may seek or be entitled to recover reasonable attorneys'
fees and costs pursuant to any of the aforementioned federal, state, county,
municipal or local statutes, or any other such laws or regulations.  The
Employee understands and acknowledges that the general release set forth in this
Section 4 applies to all claims and causes of action, including but not limited
to employment-related claims which the Employee now has or may have had to the
date he signs this Agreement except as specifically provided otherwise herein.
4.6          The Employee further agrees that this release includes any other
claims, whether or not related to his employment with the Bank, arising from any
alleged violation of any federal, state or local statute, regulation, ordinance
or common law or tort, including but not limited to claims for tortuous
interference with contractual relations/advantage, misrepresentation, emotional
distress, libel, slander, breach of express or implied contract  or covenant of
good faith and fair dealing (whether written or oral), retaliation, quantum
merit, wrongful discharge, promissory estoppel, fraud, negligence, detrimental
reliance, assault, battery, mental anguish, personal injury or loss of
consortium, past physical injury associated with employment or future
manifestations of physical injury incurred during or as a result of
 
3

--------------------------------------------------------------------------------

 
 
employment, and any and all claims that may be asserted on his behalf by others
(including without limitation by the Equal Employment Opportunity Commission,
the Washington State Human Rights Agency or any similar agency).
4.7          This release does not apply to claims that cannot be released by
this Agreement, including claims for worker's compensation, unemployment
benefits claims, or vested retirement benefits, nor does it waive or release any
rights or claims that the Employee may have under the Age Discrimination in
Employment Act which arise after the date he signs this Agreement.  This release
does not prevent the Employee from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the Washington State Human Rights Agency, the Securities and
Exchange Commission, the Federal Deposit Insurance Corporation, the Board of
Governors of the Federal Reserve System, or any other federal, state or local 
government agency or commission ("Government Agency"), although this release
does waive the Employee's right to any monetary or other relief of any nature
whatsoever in connection with any such charge, investigation or proceeding to
the extent permitted by law.  Notwithstanding any other provision in this
Section 4, the Employee waives any right he may have to bring, or participate
in, any collective action or class action against the Bank or the other
Releasees in his capacity as an employee or former employee of the Bank.  The
Employee further understands that this Agreement does not limit his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the Bank. 
This Agreement does not limit the Employee's right to receive an award for
information provided to any Government Agencies.
4.8          The Employee represents that he:  (i) has not filed any civil
actions, lawsuits, complaints, charges or claims for relief or benefits against
or involving the Bank or any of the other Releasees with any local, state or
federal court, regulatory body or administrative agency that are currently
outstanding, other than a claim for unemployment compensation benefits; (ii) has
not transferred or assigned any claim described by the general release in this
Section 4; (iii) has received all leave (paid or unpaid), compensation, wages,
overtime if applicable, vacation pay, expense reimbursements, and/or benefits to
which he may be entitled and that no other amounts and/or benefits are due
(other than as set forth in Section 3 above); and (iv) has not complained of and
is not aware of any fraudulent activity or any act(s) which would form the basis
of a claim of fraudulent or illegal activity by or against the Bank.
5.          Confidentiality; Non-Disparagement:
5.1          The Employee agrees to hold in strict confidence and not to use for
his benefit or the benefit of any other individual or entity any of the business
secrets, confidential information, or other knowledge or data relating to the
Bank, which the Employee obtained during or as a result of his employment,
including, without limitation, information relating to such matters as systems,
processes, contracts, finances, operations, strategies, costs, profit margins,
identities of customers, customer needs and requirements, marketing plans,
programs or initiatives, compliance matters, software, procedures, and plans for
expansion or consolidation (collectively, "Confidential Information"). The
restrictions set forth in this Section 5 will not apply to information which is
in the public domain, unless the Employee is responsible, directly or
indirectly, for such information entering the public domain without the Bank's
consent.
 
4

--------------------------------------------------------------------------------

 
 
5.2          The Employee agrees not to make any disparaging comments regarding
the Bank or any of the other Releasees.  The Employee further agrees not to
disrupt the Bank's business in any manner.
5.3          Nothing in this Agreement shall be interpreted or applied to
prohibit the making of any good faith report to the Bank's auditors or any
regulator, Governmental Agency or other governmental entity, participating in an
investigation by such entity, or disclosure in compliance with a lawful
subpoena.
6.          Non-Solicitation Provisions.   In consideration for the payments and
benefits being provided in Section 3 above, and all of the terms of this
Agreement, Mr. Deines agrees that during the 24-month period immediately
following his Separation Date (the "Non-Solicitation Period"), he will not (i)
solicit or induce, or cause others to solicit or induce, any employee of the
Bank or any of its affiliates or subsidiaries to leave the employment of such
entities, or (ii) solicit (whether by mail, telephone, personal meeting or any
other means, excluding general solicitations of the public that are not based in
whole or in part on any list of customers of the Bank or any of its affiliates
or subsidiaries) any customer of the Bank or any of its affiliates or
subsidiaries to transact business with any competing business, or to reduce or
refrain from doing any business with the Bank or its affiliates or subsidiaries,
or interfere with or damage (or attempt to interfere with or damage) any
relationship between the Bank or its affiliates or subsidiaries and any such
customers
7.          Return of Bank Property:  The Employee represents and warrants that
he has returned to the Bank all property in his possession, custody or control
owned by the Bank, including, but not limited to, keys, access cards, credit
cards, documents and electronically stored information in his possession
(regardless of whether or not such information is Confidential Information).
Employee may retain the cell phone and laptop currently in his possession.
8.          Acknowledgements:
8.1          The Employee acknowledges that:
(a)                    He is releasing all of his claims, including those under
the Age Discrimination in Employment Act, knowingly and voluntarily and without
duress, coercion or undue influence of any kind, in exchange for consideration
of value to which the Employee is not otherwise entitled;
(b)          He has been advised by this Agreement to consult with an attorney
prior to signing this Agreement to explain the terms of this Agreement
including, without limitation, the terms relating to his release of claims
arising under the Age Discrimination in Employment Act;
(c)           He received this Agreement on or before March 28, 2018 and he has
at least twenty-one (21) days to consider the terms of this Agreement and to
consult with an attorney;
(d)          In the event the Employee executes this Agreement within less than
twenty-one (21) days after its delivery to him, then the Employee hereby
acknowledges that his decision to execute this Agreement prior to the expiration
of such twenty-one (21) day period was done by him knowingly and was entirely
voluntary on his part; and
 
5

--------------------------------------------------------------------------------

 
 
(e)          The salary continuation payments and continued medical insurance
coverage set forth in Section 3 constitutes an enhanced severance package, and
the Employee acknowledges that he will receive cash severance and continued
medical insurance coverage to which he is not otherwise entitled if he timely
executes and returns this Agreement and does not thereafter revoke it.  The
Employee acknowledges that he will not receive, and is not entitled to receive,
any additional payments, salary, bonuses, overtime, incentive payments,
commissions, discretionary payments or other amounts for any period subsequent
to his Separation Date.
8.2          If the Employee does not return an executed copy of this Agreement
to Laurie Stewart, President/CEO of the Bank, so that it received by her by no
later than the close of business on April 20, 2018, this Agreement and the
obligations set forth herein shall become null and void.
            9.           Revocation of Agreement. The Employee has the right to
revoke this Agreement at any time during the seven (7) day period immediately
following his acceptance of this Agreement. If the Employee decides to revoke
this Agreement, he must do so by mailing a notice of revocation, postmarked
within the seven (7) day revocation period, to Laurie Stewart, President/CEO,
Sound Community Bank, 2400 3rd Avenue, Suite 150, Seattle, Washington 98121,
which notice must be sent by certified mail, return receipt requested. The
revocation period starts the day after the Employee signs this Agreement.  The
revocation period expires at 5:00 p.m. on the last day of the revocation period,
but if the last day is not a business day, the revocation period continues to
run until 5:00 p.m. on the next business day.  This Agreement shall not become
effective or enforceable until the revocation period has expired. If the
Employee revokes this Agreement, then he will not be entitled to any of the
salary continuation payments or continued medical insurance coverage set forth
in Section 3 of this Agreement.
            10.          Additional Terms of This Agreement:
10.1          This Agreement is not, and shall not be construed to be, an
admission of liability, culpability or any other legal conclusion.
10.2          This Agreement shall be interpreted, enforced and governed under
the laws of the State of Washington. In the event of any lawsuit arising from or
relating to this Agreement, venue shall be in King County, Washington.
10.3          This Agreement constitutes the entire understanding between the
parties regarding the Employee's separation from employment with the Bank and
supersedes any prior written or oral agreements regarding such employment.  The
Employee acknowledges that there are no representations by the Corporation or
the Bank, oral or written, which are not set forth in this Agreement upon which
the Employee relied in signing this Agreement.  However, this Agreement shall
not alter or revise any fiduciary duties of the Employee arising out of or in
connection with his employment as Executive Vice President and Chief Financial
Officer of the Bank, which fiduciary duties shall survive and continue to be in
effect. This Agreement cannot be modified or amended except by written agreement
signed by both the Employee and the President/CEO of the Bank.
10.4          The failure of the Employee or the Bank to insist upon strict
compliance with any provision of this Agreement will not be deemed a waiver of
such provision or of any other provision in this Agreement.  The Employee's
breach of any provision of this Agreement
 
6

--------------------------------------------------------------------------------

 
 
will not entitle him to renew any claim he may have against the Bank or any of
the other Releasees, which is waived and released by this Agreement.
10.5          This Agreement may be assigned by the Bank and shall inure to the
benefit of, and may be enforced by, the Bank, its successors and assigns.  This
Agreement is personal to the Employee and may not be assigned by him.
The Employee's signature below indicates his acceptance of this Agreement and
shall cause this Agreement to be binding upon the Employee and his heirs,
executors, administrators, agents, representatives and assigns.  The Employee's
signature shall also signify that he has read and understands this Agreement,
and that he has either reviewed it with an attorney or has voluntarily elected
not to do so.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth opposite their respective signatures.



   
SOUND COMMUNITY BANK
               
 
 
By:
 ______________________________________
Date  ___________________
   
Laura Lee Stewart, President/CEO
           
EMPLOYEE:
               ______________________________________
Date  ___________________
   
Matthew P. Deines

 
 
 
 
 
 
 
 
7